349 So. 2d 794 (1977)
Victor L. BROOKS, Appellant,
v.
STATE of Florida, Appellee.
No. 77-272.
District Court of Appeal of Florida, Second District.
September 2, 1977.
Jack O. Johnson, Public Defender, Bartow, and Stephen Lindsey Gorman, Tallahassee, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Mary Jo M. Gallay, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
The judgment appealed from is affirmed, but this case is remanded for resentencing of appellant. The present sentence does not specifically set forth the period of credit time to be allowed as required by Section 921.161(1), Florida Statutes (1975); Smith v. State, 310 So. 2d 770 (Fla. 2d DCA 1975). Moreover the phrase "at hard labor" in the sentence is improper. McDonald v. State, 321 So. 2d 453 (Fla. 4th *795 DCA 1975). The appellant does not have to be present at resentencing.
HOBSON, Acting C.J., and McNULTY and SCHEB, JJ., concur.